Citation Nr: 0415815	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and [redacted], spouse


ATTORNEY FOR THE BOARD            

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from August 1976 to April 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veteran Affairs Huntington, West Virginia 
Regional Office (RO), which denied service connection for 
hepatitis B and service connection for hepatitis C.

The veteran had a hearing before the undersigned Acting 
Veterans Law Judge on February 5, 2004.

During a February 2004 Board hearing, the veteran raised a 
claim for cirrhosis of the liver, secondary to his hepatitis 
C.  The RO has not developed or adjudicated the issue for 
appellate review.  Consequently, the Board does not have 
jurisdiction over this issue.  The Board, therefore, refers 
the claim of service connection for cirrhosis of the liver, 
secondary to hepatitis C, to the RO for proper adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2003, the appeal was certified to the Board.  In 
February 2004, the veteran submitted a letter from Richard L. 
Nemec, M.D., which offers an opinion as to the origin of the 
veteran's hepatitis C.  The letter was not reviewed by the 
agency of original jurisdiction (AOJ), and the appellant has 
not waived such review of this additional evidence.  When the 
Board considers additional evidence without remanding the 
case to the AOJ for initial consideration, and without 
obtaining a waiver from the appellant, it denies appellants 
"one review on appeal to the Secretary".  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)(DAV).  Under DAV, the Board is now 
required to remand the case to the AOJ for their initial 
review of the additional evidence.  

It is also unclear whether there is a connection between the 
veteran's earlier diagnosis of hepatitis in service and his 
current diagnoses of hepatitis B and hepatitis C.  This is a 
medical question and should be determined by an examination 
and medical opinion.  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for an appropriate VA medical 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran's current 
hepatitis B and hepatitis C are causally 
related to service, including the 
findings of hepatitis B in service.  

2.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case which takes into 
consideration all evidence submitted 
following the July 2003 SSOC.  
Thereafter, the veteran and his 
representative should be afforded an 
opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



